United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-31001
                        Conference Calendar



THEODORE JOHNSON,

                                    Plaintiff-Appellant,

versus

STATE OF LOUISIANA, DEPARTMENT OF
SOCIAL SERVICES, LOUISIANA REHABILITATION
SERVICES,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-3082-B
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Theodore Johnson seeks to appeal the district court’s order

closing his lawsuit seeking review of the Secretary of the

Louisiana Department of Social Services’ decision to deny him

tuition assistance without prejudice to his right to reopen

proceedings after his state-court remedies are exhausted.

This court must raise, sua sponte, the issue of its own

jurisdiction, if necessary.   Mosley v. Cozby, 813 F.2d 659, 660

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-31001
                                  -2-

(5th Cir. 1987).    A timely notice of appeal is a mandatory

precondition to the exercise of appellate jurisdiction.

Nelson v. Foti, 707 F.2d 170, 171 (5th Cir. 1983).    Federal Rule

of Appellate Procedure 4(a)(1) requires that the notice of appeal

in a civil action be filed within 30 days of entry of the

judgment or order from which appeal is taken.

     Johnson did not file his notice of appeal within 30 days of

the entry of the order closing his case.    The October 14, 2003,

notice of appeal is timely only as to the denial of his second

motion to reopen.    However, Johnson makes no argument challenging

the denial of his motion to reopen and has thus waived the sole

ground for appeal.     See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); FED. R. APP. P. 28(a)(9)(A).   Consequently, the

appeal is DISMISSED.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.